  Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 1 of 15 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

AMGEN INC. and                                    )
KAI PHARMACEUTICALS, INC.,                        )
                                                  )
               Plaintiffs,                        )
                                                  )
       v.                                         ) C.A. No. __________
                                                  )
AUROBINDO PHARMA LIMITED and                      )
AUROBINDO PHARMA USA INC.,                        )
                                                  )
               Defendants.                        )


                                          COMPLAINT

       Plaintiffs Amgen Inc. (“Amgen”) and KAI Pharmaceuticals, Inc. (“KAI”) (collectively

“Plaintiffs”) by their attorneys, hereby allege as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement under the patent laws of the United States,

Title 35, United States Code, that arises out of the submission by defendants Aurobindo Pharma

Limited and Aurobindo Pharma USA Inc. (collectively “Aurobindo”) of Abbreviated New Drug

Application (“ANDA”) No. 215840 to the U.S. Food and Drug Administration (“FDA”) seeking

approval to manufacture and sell a generic version of Parsabiv® (etelcalcetide) injection for

intravenous use at strengths of 2.5 mg/0.5 mL, 5 mg/mL, and 10 mg/2 mL (“Aurobindo’s Proposed

ANDA Product”) prior to the expiration of U.S. Patent Nos. 9,820,938 (“the ’938 patent”) and

10,344,765 (“the ’765 patent”) (collectively “the Asserted Patents”). Aurobindo notified Plaintiffs

that it had submitted this ANDA by a letter received March 26, 2021 (“Notice Letter”). Upon

information and belief, Aurobindo’s Proposed ANDA Product will be marketed as a competing

product to Parsabiv® (etelcalcetide), a product developed by Plaintiffs for the treatment of

secondary hyperparathyroidism in adult patients with chronic kidney disease on hemodialysis.
  Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 2 of 15 PageID #: 2




                                           PARTIES

       2.      Plaintiff Amgen is a corporation organized and existing under the laws of Delaware,

having its corporate offices and a place of business at One Amgen Center Drive, Thousand Oaks,

CA 91320.

       3.      Plaintiff KAI is a corporation organized and existing under the laws of Delaware,

having a place of business at One Amgen Center Drive, Thousand Oaks, CA 91320. KAI is a

wholly owned subsidiary of Amgen.

       4.      Upon information and belief, Defendant Aurobindo Pharma Limited is a

corporation organized and existing under the laws of the Republic of India, having a place of

business at Plot No. 11, Water Mark Building, Hitech City Road, Whitefields, Kondapur,

Hyderabad, Telangana 500084, India. Upon information and belief, Aurobindo Pharma Limited

is in the business of, among other things, manufacturing and selling generic versions of branded

pharmaceutical drugs through various operating subsidiaries, including Aurobindo Pharma USA

Inc., throughout the United States, including in Delaware.

       5.      Upon information and belief, Aurobindo Pharma USA Inc. is a corporation

organized and existing under the laws of Delaware, having its corporate offices and a principal

place of business at 279 Princeton-Hightstown Road, East Windsor, NJ 08520. Upon information

and belief, Aurobindo Pharma USA Inc. is a wholly owned subsidiary of Aurobindo Pharma

Limited. Upon information and belief, Aurobindo Pharma USA Inc. is in the business of, among

other things, manufacturing and selling generic versions of branded pharmaceutical drug products

throughout the United States, including in Delaware.

       6.      Upon information and belief, Aurobindo Pharma Limited and Aurobindo Pharma

USA Inc. collaborate with respect to the development, regulatory approval, marketing, sale, and/or




                                                2
  Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 3 of 15 PageID #: 3




distribution of pharmaceutical products. Upon further information and belief, Aurobindo Pharma

Limited and Aurobindo Pharma USA Inc. are agents of each other and/or operate in concert as

integrated parts of the same business group.

       7.      Upon information and belief, Aurobindo Pharma Limited and Aurobindo Pharma

USA Inc. acted in concert to develop Aurobindo’s Proposed ANDA Product that is the subject of

ANDA No. 215840 and to seek regulatory approval from the FDA to market and sell Aurobindo’s

Proposed ANDA Product throughout the United States, including in Delaware.

       8.      Upon information and belief, Aurobindo Pharma Limited and Aurobindo Pharma

USA Inc. intend to act collaboratively to obtain approval for Aurobindo’s ANDA No. 215840,

and, in the event the FDA approves that ANDA, to commercially manufacture, use, offer for sale,

sell, and/or import Aurobindo’s Proposed ANDA Product in the United States, including in

Delaware.

                                 JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a),

2201, and 2202.

       10.     This Court has personal jurisdiction over Aurobindo Pharma USA Inc. because, on

information and belief, Aurobindo Pharma USA Inc. is a corporation organized and existing under

the laws of the Delaware, is qualified to do business in Delaware, and has appointed a registered

agent for service of process in Delaware. Therefore, Aurobindo Pharma USA Inc. has consented

to general jurisdiction in Delaware.

       11.     This Court has personal jurisdiction over Aurobindo Pharma Limited because, inter

alia, Aurobindo Pharma Limited, itself and through its subsidiary Aurobindo Pharma USA Inc.,

has purposefully availed itself of the benefits and protections of Delaware’s laws such that it should




                                                  3
  Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 4 of 15 PageID #: 4




reasonably anticipate being haled into court here. On information and belief, Aurobindo Pharma

Limited, itself and through its subsidiary Aurobindo Pharma USA Inc., develops, manufactures,

imports, markets, offers to sell, sells, and/or distributes a broad range of generic pharmaceutical

products throughout the United States, including in Delaware, and therefore transacts business

within Delaware relating to Plaintiffs’ claims, and/or has engaged in systematic and continuous

business contacts within Delaware.

       12.     In addition, this Court has personal jurisdiction over Aurobindo Pharma Limited

because, among other things, on information and belief: (1) Aurobindo Pharma Limited and its

subsidiary Aurobindo Pharma USA Inc. filed Aurobindo’s ANDA for the purpose of seeking

approval to engage in the commercial manufacture, use, sale, or offer for sale of Aurobindo’s

Proposed ANDA Product in the United States, including in Delaware; and (2) upon approval of

Aurobindo’s ANDA, Aurobindo Pharma Limited and its subsidiary Aurobindo Pharma USA Inc.

will market, distribute, offer for sale, sell, and/or import Aurobindo’s Proposed ANDA Product in

the United States, including in Delaware, and will derive substantial revenue from the use or

consumption of Aurobindo’s Proposed ANDA Product in Delaware. On information and belief,

upon approval of Aurobindo’s ANDA, Aurobindo’s Proposed ANDA Product will, among other

things, be marketed, distributed, offered for sale, sold, and/or imported in Delaware; prescribed by

physicians practicing in Delaware; dispensed by pharmacies located within Delaware; and/or used

by patients in Delaware, all of which would have substantial effects on Delaware.

       13.     In addition, this Court has personal jurisdiction over Aurobindo Pharma Limited

because it has committed, aided, abetted, induced, contributed to, or participated in the commission

of the tortious act of patent infringement that has led and/or will lead to foreseeable harm and

injury to Amgen and KAI, both Delaware corporations.




                                                 4
  Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 5 of 15 PageID #: 5




        14.     In addition, this Court has personal jurisdiction over Aurobindo Pharma Limited

because it regularly engages in patent litigation concerning Aurobindo’s ANDA products in this

District, does not contest personal jurisdiction in this District, and has purposefully availed itself

of the rights and benefits of this Court by asserting claims and/or counterclaims in this District.

See, e.g., Pfizer Inc. v. Aurobindo Pharma, Ltd., C.A. No. 20-01528 (D. Del.); Amgen Inc. v.

Aurobindo Pharma Ltd., C.A. No. 16-00853 (D. Del.).

        15.     In addition, to the extent personal jurisdiction does not exist over Aurobindo

Pharma Limited in Delaware, this Court has personal jurisdiction over it under Federal Rule of

Civil Procedure 4(k)(2) because Aurobindo Pharma Limited is not subject to jurisdiction in any

state’s courts of general jurisdiction and exercising jurisdiction over it is consistent with the United

States Constitution and laws.

        16.     For at least the above reasons, it would not be unfair or unreasonable for Aurobindo

Pharma Limited to litigate this action in this District, and Aurobindo Pharma Limited is subject to

personal jurisdiction in this District.

        17.     Venue is proper in this District under 28 U.S.C. § 1400(b) with respect to

Aurobindo Pharma USA Inc., at least because, on information and belief, Aurobindo Pharma USA

Inc. is a corporation organized and existing under the laws of Delaware and therefore resides in

Delaware for purposes of venue.

        18.     Venue is proper in this Court under 28 U.S.C. § 1391(c) with respect to Aurobindo

Pharma Limited, at least because, on information and belief, Aurobindo Pharma Limited is a

foreign corporation that may be sued in any judicial district.




                                                   5
  Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 6 of 15 PageID #: 6




                                        BACKGROUND

                               PARSABIV® (ETELCALCETIDE)

       19.     On February 7, 2017, the FDA granted approval to market Parsabiv® (etelcalcetide)

for the treatment of secondary hyperparathyroidism in adult patients with chronic kidney disease

on hemodialysis.

       20.     The active pharmaceutical ingredient in Parsabiv® is etelcalcetide, which was

invented by scientists at KAI and developed by KAI and Amgen. Etelcalcetide is a synthetic

peptide calcium-sensing receptor agonist. It is a calcimimetic agent that allosterically modulates

the calcium-sensing receptor (“CaSR”). Etelcalcetide binds to the CaSR and enhances activation

of the receptor by extracellular calcium. Activation of the CaSR on parathyroid chief cells

decreases parathyroid hormone (“PTH”) secretion.

       21.     Parsabiv® (etelcalcetide) is FDA approved for intravenous injection. It is FDA

approved as a sterile, preservative-free, ready-to-use clear and colorless solution in a single-dose

vial containing 5 mg/mL of etelcalcetide. Each vial contains 2.5, 5, or 10 mg etelcalcetide. Each

vial is formulated with 0.85% weight/volume sodium chloride, 10 mM succinic acid, and adjusted

to pH 3.3 with sodium hydroxide and/or hydrochloric acid.

       22.     Amgen, itself or through a subsidiary, markets Parsabiv® (etelcalcetide) in the

United States pursuant to approved New Drug Application (“NDA”) No. 208325.

       23.     KAI, a wholly owned subsidiary of Amgen, is the holder of approved NDA No.

208325 for Parsabiv® (etelcalcetide).

       24.     The ’938 and ’765 patents are listed for NDA No. 208325 for Parsabiv®

(etelcalcetide) in the FDA’s Approved Drug Products with Therapeutic Equivalence Evaluations,

commonly known as the “Orange Book.”




                                                 6
  Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 7 of 15 PageID #: 7




        25.     The ’938 patent, titled “Stable Liquid Formulation of AMG 416 (Etelcalcetide),”

was duly and legally issued on November 21, 2017. A copy of the ’938 patent is attached as

Exhibit A.

        26.     Plaintiffs own and have rights to the ’938 patent.

        27.     There is an actual case or controversy between the parties regarding Aurobindo’s

liability for its infringement of the ’938 patent.

        28.     The ’765 patent, titled “Stable Liquid Formulation of AMG 416 (Etelcalcetide),”

was duly and legally issued on July 9, 2019. A copy of the ’765 patent is attached as Exhibit B.

        29.     Plaintiffs own and have rights to the ’765 patent.

        30.     There is an actual case or controversy between the parties regarding Aurobindo’s

liability for its infringement of the ’765 patent.

                                      AUROBINDO’S ANDA

        31.     On March 26, 2021, Plaintiffs received Aurobindo’s Notice Letter, which informed

Plaintiffs that Aurobindo seeks through ANDA No. 215840 approval to engage in the commercial

manufacture, use, sale, or offer for sale of Aurobindo’s Proposed ANDA Product prior to the

expiration of the Asserted Patents. According to the Notice Letter, included within ANDA No.

215840 is a certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Paragraph IV

Certification”) that the Asserted Patents are invalid, unenforceable, and/or will not be infringed by

the commercial manufacture, use, sale, or offer for sale of Aurobindo’s Proposed ANDA Product.

        32.     On information and belief, Aurobindo included within ANDA No. 215840 a

certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(III) (“Paragraph III Certification”) that

Aurobindo is not seeking FDA approval to engage in the commercial manufacture, use, sale, offer

for sale, and/or importation of Aurobindo’s Proposed ANDA Product prior to the expiration of




                                                     7
  Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 8 of 15 PageID #: 8




U.S. Patent Nos. 8,377,880, 8,999,932, 9,278,995, and 9,701,712, which are also listed in the

Orange Book for NDA No. 208325 for Parsabiv® (etelcalcetide).

          33.      This action is being filed within 45 days of Plaintiffs’ receipt of Aurobindo’s Notice

Letter.

          34.      Aurobindo was aware of the Asserted Patents when ANDA No. 215840 was filed

with a Paragraph IV Certification.

          35.      On information and belief, etelcalcetide is the active ingredient in Aurobindo’s

Proposed ANDA Product. On information and belief, Aurobindo’s Proposed ANDA Product is a

pharmaceutical formulation comprising etelcalcetide in an aqueous solution having a pH of 2.0 to

5.0.

          36.      On information and belief, ANDA No. 215840 refers to and relies upon the NDA

for Parsabiv® (etelcalcetide) and contains data that, according to Aurobindo, demonstrate

bioequivalence of Aurobindo’s Proposed ANDA Product and Parsabiv® (etelcalcetide), see

21 U.S.C. § 355(j)(2); 21 C.F.R. § 314.94(a)(7), or Aurobindo has sought a waiver of the

requirement to demonstrate bioequivalence of its Proposed ANDA Product and Parsabiv®

(etelcalcetide).

          37.      On information and belief, Aurobindo intends to have healthcare providers use its

Proposed ANDA Product, if approved, as set forth in its Proposed ANDA Product label. On

information and belief, Aurobindo’s Proposed ANDA Product label will instruct healthcare

providers to prescribe Aurobindo’s Proposed ANDA Product in the manner set forth in the label.

                                              COUNT I
                                   (Infringement of the ’938 Patent)

          38.      Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.




                                                     8
  Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 9 of 15 PageID #: 9




          39.   Claim 1 of the ’938 patent covers “[a] pharmaceutical formulation comprising

AMG 416 [etelcalcetide] in aqueous solution, wherein the formulation has a pH of 2.0 to 5.0.”

          40.   Upon information and belief, Aurobindo’s Proposed ANDA Product is covered by

one or more claims of the ’938 patent, including at least claim 1, because it is a pharmaceutical

formulation comprising etelcalcetide in an aqueous solution having a pH of 2.0 to 5.0.

          41.   Upon information and belief, the manufacture, use, sale, offer for sale, or

importation of Aurobindo’s Proposed ANDA Product, or the use of Aurobindo’s Proposed ANDA

Product in accordance with and as directed by Aurobindo’s proposed labeling for that product, will

infringe one or more claims of the ’938 patent, including at least claim 1, either literally or under

the doctrine of equivalents.

          42.   Upon information and belief, Aurobindo filed as part of ANDA No. 215840 a

Paragraph IV Certification, asserting that the claims of the ’938 patent are invalid, unenforceable,

and/or not infringed by the manufacture, use, offer for sale, or sale of Aurobindo’s Proposed

ANDA Product.

          43.   Aurobindo did not contend in its Notice Letter that Aurobindo’s Proposed ANDA

Product, or the use of Aurobindo’s Proposed ANDA Product in accordance with and as directed

by Aurobindo’s proposed labeling for that product, would not infringe claims 1-14 of the ’938

patent.

          44.   Aurobindo has no reasonable basis to believe that Aurobindo’s Proposed ANDA

Product, or the use of Aurobindo’s Proposed ANDA Product in accordance with and as directed

by Aurobindo’s proposed labeling for that product, would not infringe one or more valid claims

of the ’938 patent.




                                                 9
 Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 10 of 15 PageID #: 10




       45.     The purpose of filing ANDA No. 215840 was to obtain approval under the FDCA

to engage in the commercial manufacture, use, offer for sale, and/or sale of Aurobindo’s Proposed

ANDA Product prior to the expiration of the ’938 patent.

       46.     Aurobindo’s submission of ANDA No. 215840 for the purpose of obtaining

approval to engage in the commercial manufacture, use, sale and/or offer for sale of Aurobindo’s

Proposed ANDA Product prior to the expiration of the ’938 patent is an act of infringement of the

’938 patent under 35 U.S.C. § 271(e)(2)(A).

       47.     Upon information and belief, Aurobindo intends to engage in the commercial

manufacture, use, sale and/or offer for sale of Aurobindo’s Proposed ANDA Product and the

proposed labeling therefor immediately and imminently upon the approval of ANDA No. 215840

and any amendments thereto, i.e., prior to the expiration of the ’938 patent.

       48.     Upon information and belief, Aurobindo has knowledge of the ’938 patent at least

because the ’938 patent is listed in the FDA’s Orange Book: Approved Drug Products with

Therapeutic Equivalence Evaluations for Amgen’s Parsabiv® (etelcalcetide) drug product.

Notwithstanding this knowledge, Aurobindo continues to assert its intent to engage in the

manufacture, use, offer for sale, and/or sale of Aurobindo’s Proposed ANDA Product and the

proposed labeling therefor immediately and imminently upon the approval of ANDA No. 215840

and any amendments thereto.

       49.     Upon information and belief, Aurobindo plans and intends to, and will, actively

induce infringement of the ’938 patent when ANDA No. 215840 and any amendments thereto are

approved, and will do so with specific intent to induce infringement of the ’938 patent. Further

upon information and belief, Aurobindo plans and intends to, and will, do so immediately and

imminently upon approval.




                                                10
 Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 11 of 15 PageID #: 11




        50.     The foregoing actions by Aurobindo constitute and/or will constitute infringement

of the ’938 patent and active inducement of infringement of the ’938 patent, either literally or

under the doctrine of equivalents.

        51.    Unless Aurobindo is enjoined from infringing the ’938 patent and actively inducing

infringement of the ’938 patent, Plaintiffs will suffer irreparable injury. Plaintiffs have no

adequate remedy at law.

                                          COUNT II
                                (Infringement of the ’765 Patent)

        52.    Plaintiffs incorporate each of the preceding paragraphs as if fully set forth herein.

        53.    Claim 1 of the ’765 patent covers “[a] pharmaceutical formulation comprising

AMG 416 [etelcalcetide] hydrochloride in aqueous solution, wherein the formulation has a pH of

2.0 to 5.0.”

        54.    Upon information and belief, Aurobindo’s Proposed ANDA Product is covered by

one or more claims of the ’765 patent, including at least claim 1, because it is a pharmaceutical

formulation comprising etelcalcetide hydrochloride in an aqueous solution having a pH of 2.0 to

5.0.

        55.    Upon information and belief, the manufacture, use, sale, offer for sale, or

importation of Aurobindo’s Proposed ANDA Product, or the use of Aurobindo’s Proposed ANDA

Product in accordance with and as directed by Aurobindo’s proposed labeling for that product, will

infringe one or more claims of the ’765 patent, including at least claim 1, either literally or under

the doctrine of equivalents.

        56.    Upon information and belief, Aurobindo filed as part of ANDA No. 215840 a

Paragraph IV Certification, asserting that the claims of the ’765 patent are invalid, unenforceable,




                                                 11
 Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 12 of 15 PageID #: 12




and/or not infringed by the manufacture, use, offer for sale, or sale of Aurobindo’s Proposed

ANDA Product.

          57.   Aurobindo did not contend in its Notice Letter that Aurobindo’s Proposed ANDA

Product, or the use of Aurobindo’s Proposed ANDA Product in accordance with and as directed

by Aurobindo’s proposed labeling for that product, would not infringe claims 1-14 of the ’765

patent.

          58.   Aurobindo has no reasonable basis to believe that Aurobindo’s Proposed ANDA

Product, or the use of Aurobindo’s Proposed ANDA Product in accordance with and as directed

by Aurobindo’s proposed labeling for that product, would not infringe one or more valid claims

of the ’765 patent.

          59.   The purpose of filing ANDA No. 215840 was to obtain approval under the FDCA

to engage in the commercial manufacture, use, offer for sale, and/or sale of Aurobindo’s Proposed

ANDA Product prior to the expiration of the ’765 patent.

          60.   Aurobindo’s submission of ANDA No. 215840 for the purpose of obtaining

approval to engage in the commercial manufacture, use, sale and/or offer for sale of Aurobindo’s

Proposed ANDA Product prior to the expiration of the ’765 patent is an act of infringement of the

’765 patent under 35 U.S.C. § 271(e)(2)(A).

          61.   Upon information and belief, Aurobindo intends to engage in the commercial

manufacture, use, sale and/or offer for sale of Aurobindo’s Proposed ANDA Product and the

proposed labeling therefor immediately and imminently upon the approval of ANDA No. 215840

and any amendments thereto, i.e., prior to the expiration of the ’765 patent.

          62.   Upon information and belief, Aurobindo has knowledge of the ’765 patent at least

because the ’765 patent is listed in the FDA’s Orange Book: Approved Drug Products with




                                                12
 Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 13 of 15 PageID #: 13




Therapeutic Equivalence Evaluations for Amgen’s Parsabiv® (etelcalcetide) drug product.

Notwithstanding this knowledge, Aurobindo continues to assert its intent to engage in the

manufacture, use, offer for sale, and/or sale of Aurobindo’s Proposed ANDA Product and the

proposed labeling therefor immediately and imminently upon the approval of ANDA No. 215840

and any amendments thereto.

       63.     Upon information and belief, Aurobindo plans and intends to, and will, actively

induce infringement of the ’765 patent when ANDA No. 215840 and any amendments thereto are

approved, and will do so with specific intent to induce infringement of the ’765 patent. Further

upon information and belief, Aurobindo plans and intends to, and will, do so immediately and

imminently upon approval.

       64.      The foregoing actions by Aurobindo constitute and/or will constitute infringement

of the ’765 patent and active inducement of infringement of the ’765 patent, either literally or

under the doctrine of equivalents.

       65.     Unless Aurobindo is enjoined from infringing the ’765 patent and actively inducing

infringement of the ’765 patent, Plaintiffs will suffer irreparable injury. Plaintiffs have no

adequate remedy at law.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs request the following relief:

       (a)     A judgment that Aurobindo’s submission of ANDA No. 215840 to the FDA was

an act of infringement of one or more claims of the Asserted Patents;

       (b)     A judgment that Aurobindo’s making, using, offering to sell, selling, marketing,

distributing, or importing into the United States Aurobindo’s Proposed ANDA Product prior to the




                                               13
 Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 14 of 15 PageID #: 14




expiration of the Asserted Patents will infringe and/or will actively induce infringement of one or

more claims of the Asserted Patents;

       (c)     An Order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective date of

any FDA approval for Aurobindo to make, use, offer for sale, sell, market, distribute, or import

Aurobindo’s Proposed ANDA Product, or any product the use of which infringes the Asserted

Patents, be not earlier than the expiration date of the Asserted Patents, inclusive of any extension(s)

and additional period(s) of exclusivity;

       (d)     A permanent injunction pursuant to 35 U.S.C. § 271(e)(4)(B) enjoining Aurobindo,

Aurobindo’s affiliates and subsidiaries, each of their officers, agents, servants and employees, and

any person acting in concert with Aurobindo, from making, using, selling, offering to sell,

marketing, distributing, or importing Aurobindo’s Proposed ANDA Product, or any product the

use of which infringes the Asserted Patents, or the inducement of any of the foregoing, prior to the

expiration date of the Asserted Patents, inclusive of any extension(s) and additional period(s) of

exclusivity;

       (e)     A declaration that this is an exceptional case and an award of attorneys’ fees

pursuant to 35 U.S.C. § 285;

       (f)     An award of Plaintiffs’ costs and expenses in this action; and

       (g)     Such further and other relief as this Court may deem just and proper.




                                                  14
Case 1:21-cv-00662-UNA Document 1 Filed 05/06/21 Page 15 of 15 PageID #: 15




                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Jack B. Blumenfeld
OF COUNSEL:                            Jack B. Blumenfeld (#1014)
                                       Karen Jacobs (#2881)
Adam L. Perlman                        1201 North Market Street
Benjamin J. Behrendt                   P.O. Box 1347
David J. Lehr                          Wilmington, DE 19899
LATHAM & WATKINS LLP                   (302) 658-9200
555 Eleventh Street, NW, Suite 1000    jblumenfeld@morrisnichols.com
Washington, DC 20004-1304              kjacobs@morrisnichols.com
(202) 637-2200
                                       Attorneys for Plaintiffs Amgen Inc. and
Arlene L. Chow                         KAI Pharmaceuticals, Inc.
Michelle L. Ernst
LATHAM & WATKINS LLP
1271 Avenue of the Americas
New York, NY 10020
(212) 906-1200

Marc N. Zubick
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
(312) 876-7606

Yi Sun
LATHAM & WATKINS LLP
12670 High Bluff Drive
San Diego, CA 92130
(858) 523-5415

Wendy A. Whiteford
Joseph E. Lasher
Paula S. Fritsch
AMGEN INC.
One Amgen Center Drive
Thousand Oaks, CA 91320-1789
(805) 447-1000


May 6, 2021




                                      15
